EXHIBIT 32 SECTION 1350 CERTIFICATION Each of the undersigned hereby certifies in his or her capacity as an officer of SoundFinancial Bancorp, Inc. (the “Registrant”) that the Annual Report of the Registrant on Form 10-K for the period ended December 31, 2012 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the consolidated financial condition of the Registrant at the end of such period and the results of operations of the Registrant for such period. Date:April 1, 2013 By: /s/Laura Lee Stewart Laura Lee Stewart President and Chief Executive Officer Date:April 1, 2013 By: /s/Matthew P. Deines Matthew P. Deines Executive Vice President and Chief Financial Officer
